Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/IB2018/057648 10/02/2018, which benefit of 62/566,668 10/02/2017.
2.	Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, 
first  paragraph (pre-AIA ), because the specification does not reasonably provide 
enablement of “for preventing heart failure with preserved ejection fraction” , see line 1 in claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,

3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claim 1 is intent methods of use using the compound imeglimin for preventing “ heart failure with preserved ejection fraction”.
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Munson et al. US 7,799,782 disclose compounds for treating rheumatoid arthritis, see column 130. 
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each
In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compound  for preventing “heart failure with preserved ejection fraction”. As such, the specification fails to enable the skilled artisan to use the compositions of claims effective to treat or prevent “heart failure with preserved ejection fraction”.
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for preventing “heart failure with preserved ejection fraction”, and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein  “heart failure with preserved ejection fraction” is prevented in a healthy host.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of “preventing heart failure with preserved ejection fraction”
The “preventing heart failure with preserved ejection fraction” is known to have many obstacles that would prevent one of ordinary skill in the art from preventing regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples

The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to treat or prevent  “heart failure with preserved ejection fraction”.
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “preventing  heart failure with preserved ejection fraction” by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide prevention of “heart failure with preserved ejection fraction” by the”, if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the treatment or prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by deletion the limitation “preventing” from claim 1 respectively would obviate the rejection. 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being obvious over 
Mesangeau et al. US 8,980,828, Fouqueray et al. US 2013/0131065 A1 and Baron et 
al. US 9,211,263.
	Applicants claim a method for treating or preventing heart failure with preserved ejection fraction (HFPEF), wherein the method comprises administering to a patient having or at risk of developing HFPEF a therapeutically effective amount of imeglimin, see claim 1.  Dependent claims 2-20 further limit the scope of methods, i.e., administration dose, formulation  and strategy in claims 2-14, the patients suffer from obesity, or type 2 diabetes in claims 15-16, and a second pharmaceutical agent selected from antidiabetic  drugs in claims 17-20.
Determination of the scope and content of the prior art (MPEP §2141.01)
Mesangeau et al. ‘828 discloses a composition comprising a compound 5,6-dihydro-4-dimethylamino-2-imino-6-methyl-1,3,5-triazine (i.e., imeglimin) or its salt with insulin for treating a disease associated with hyperglycemia, metabolic syndrome, diabetic nephropathy, neuropathy, retinopathy, arteriosclerosis and cardiovascular disease (i.e., heart failure with preserved ejection fraction), see claims 1 and 3 in column 25.  Those dose of the compound is from 25 to 200 mg per kg of body weight.

Baron et al. ‘263 discloses that metformin is used for treating diabetes.
Metformin's antihyperglycemic effects have been postulated to result 
from a wide variety of systemic biochemical interactions including, e.g., 
suppressing glucose production by the liver, increasing insulin sensitivity, 
enhancing peripheral glucose uptake, see columns 3-5.
 
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Mesangeau et al. ‘828 and ‘065 is that the dose of instant claims are embraced within the scope of Mesangeau et al. ‘828 and ‘065.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)

            The motivation to make the claimed methods of use derived from the known methods of use of Mesangeau et al. ‘828 and ‘065,  and Baron et al. ‘263  would possess similar activity to that which is claimed in the reference.
 Double Patenting
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).

6.1     Claim 1 is rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable over claims 1 and 3 of Mesangeau et al. US 8,980,828, and over claims 1 and 7 of Mesangeau et al. US 8,937,066, and over claim 1 of Fouqueray et al. US 9,271,984. Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
	Applicants claim a method for treating or preventing heart failure with preserved ejection fraction (HFPEF), wherein the method comprises administering to a patient having or at risk of developing HFPEF a therapeutically effective amount of imeglimin, see claim 1.  
	Mesangeau et al. ‘828 claims a method for treating a disease associated with insulin resistance, wherein the disease is selected from the group consisting of diabetes, pre-diabetes, low glucose tolerance, hyperglycemia, metabolic syndrome, diabetic nephropathy, neuropathy, retinopathy, arteriosclerosis and cardiovascular disease using a composition comprising a compound 5,6-dihydro-4-dimethylamino-2-imino-6-methyl-1,3,5-triazine (i.e., imeglimin), and insulin, see claims 1 and 3 in column 25.
	Mesangeau et al. ‘066 claims a method for the treatment of a lesion, a disorder or a disease associated with ischemia and/or reperfusion, comprising administration to a  patient in need of such treatment of an effective amount of a compound,  

    PNG
    media_image1.png
    170
    247
    media_image1.png
    Greyscale
 (i.e., imeglimin), or its salt, wherein the lesion, the disorder or the disease associated with ischemia and/or reperfusion is cardiac arrhythmia, myocardial 
infarction or cardiac hypertrophy inducing heart failure see claims 11-12.
	Fouqueray et al. ‘984 claims a method for protecting beta cells from cellular death to thereby delay the onset of type 1 diabetes, comprising administering to a patient in need thereof who is at risk of developing type 1 diabetes using a compound\5,6-dihydro-4-dimethylamino-2-imino-6-methyl-1,3,5-triazine (i.e., imeglimin), see column 57. 
The difference between instant claims and Mesangeau et al. ‘828 and ‘066, and Fouqueray et al. ‘984 is that the instant claims are silent on the treated diabetes of Mesangeau et al. ‘828 and ‘066, and Fouqueray et al. ‘984.
One having ordinary skill in the art would find the claim 1 prima facie obvious because one would be motivated to employ the methods of use of Mesangeau et al. ‘828 and ‘066, and Fouqueray et al. ‘984to obtain instant invention.  
            The motivation to make the claimed methods of use derived from the known methods of use of Mesangeau et al. ‘828 and ‘066, and Fouqueray et al. ‘984 would possess similar activity to that which is claimed in the reference.
6.2     Claim 1 is provisionally rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable over claim 1 of Symonds et 
Applicants claim a method for treating or preventing heart failure with preserved ejection fraction (HFPEF), wherein the method comprises administering to a patient having or at risk of developing HFPEF a therapeutically effective amount of imeglimin, see claim 1.  
Symonds et al. ‘436 claims a method of treating type 2 diabetes mellitus comprising administering to a subject in need thereof an effective amount of imeglimin to produce daily steady-state exposures of imeglimin (AUC24,ss) from about 20 µg. hr/mL to about 60 µg.hr/mL, wherein the subject has stage 3B or stage 4 chronic kidney disease, and wherein the amount of imeglimin is about 1000 mg to about 3000 mg per day, see claim 1.
The difference between instant claims and Symonds et al. ‘436 is that the instant claims are silent on the dose of imeglimin.
One having ordinary skill in the art would find the claim 1 prima facie obvious because one would be motivated to employ the methods of use of Symonds et al. ‘436  to obtain instant invention.  
            The motivation to make the claimed methods of use derived from the known methods of use of Symonds et al. ‘436 would possess similar activity to that which is claimed in the reference.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



November 09, 2021